104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Paul Everett WILLIAMS, Appellant,v.Randy MOBLEY, Classification Caseworker;  Dennis Stuecken,Classification Caseworker, Appellees.
No. 96-2198.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 29, 1996.Decided Dec. 12, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Paul Everett Williams appeals from the district court's1 order granting summary judgment to defendants in this 42 U.S.C. § 1983 action.  Having carefully reviewed the record and the parties' briefs, we affirm for the reasons stated in the Magistrate Judge's report and recommendations.  See 8th Cir.  R. 47B.



1
 The HONORABLE SCOTT O. WRIGHT, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the HONORABLE WILLIAM A. KNOX, United States Magistrate Judge for the Western District of Missouri